internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to plr-108495-99 cc dom p si date date legend company state dt b r b r b k r p o x d y dear u o t o w o h l u t t o m o h i this letter responds to a letter dated date and subsequent correspondence from your authorized representative on behalf of company requesting permission for company to reelect s_corporation status prior to the termination of the five year waiting_period required by sec_1362 of the internal_revenue_code if plr-108495-99 facts according to the information submitted company was incorporated in d1 under the laws of state and elected to be treated as an s_corporation as defined by sec_1361 on d2 company's fiscal_year a grandfathered_fiscal_year pursuant to sec_1 1t a ii of the income_tax regulations ends on d3 on d4 company revoked its s_corporation_election effective d5 the first day of company's fiscal_year on d6 five days after company filed the revocation of its s election a and b company's sole shareholders sold x percent of their stock in company to an employee_stock_ownership_plan esop making an election under sec_1042 to defer recognition of gain on the sale company represents that the esop is a qualified_plan under sec_401 and meets the requirements of sec_4975 subsequent to submitting this ruling_request a and b sold their remaining y percent interest in company's stock to the esop again making the election under sec_1042 company requests permission under sec_1362 to reelect s_corporation status effective d7 a date that is prior to the termination of the five year waiting_period required by the code company is not requesting a ruling on the validity of a's and b's sec_1042 elections law and analysis sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect to be an s_corporation sec_1361 provides that for the purposes of subchapter_s the term smail business corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual section of the small_business job protection act sbjpa of pub_l_no amended subchapter_s to allow certain exempt_organizations to be shareholders of an s_corporation for taxable years beginning after date sec_1361 of the code provides that for purposes of sec_1361 an organization which is described in sec_401 or sec_501 and is exempt from taxation under sec_501 may be a shareholder in an s_corporation under sec_1361 esops are eligible shareholders of s_corporations because they are described in sec_401 and are exempt from tax under sec_501 sec_1042 provides in general that a taxpayer may elect in certain cases not to recognize long-term_capital_gain on the sale of qualified_securities to an esop as defined in sec_4975 if the taxpayer purchases qualified_replacement_property as ard plr-108495-99 defined in sec_1042 within the replacement_period of sec_1042 and the requirements of sec_1042 and sec_1_1042-1t are satisfied the sbjpa amended the code to provide that certain special tax rules relating to esops will not apply with respect to s_corporation stock held by an esop included in these limitations was the rule relating to the rollover of gain on the sale of s_corporation stock to an esop under sec_1042 sec_1042 as amended by the sbjpa provides in part that for taxable years beginning on or after date the term qualified_securities means employer_securities as defined by sec_409 which were issued by a domestic c_corporation prior to the sbupa sec_1042 provided that qualified_securities were issued by a domestic_corporation while allowing an esop to be an s_corporation shareholder congress specifically limited sec_1042 to the sale of c_corporation stock additionally the sbjpa provided that items of income or loss of an s_corporation will flow through to qualified tax-exempt shareholders as unrelated_business_taxable_income ubti under sec_512 while the ubt provision as it relates to s_corporations owned by esops was repealed by a of the taxpayer_relief_act_of_1997 tra p l the sec_1042 restriction remained intact company revoked its s_corporation_election just prior to a sale of its stock to the esop in a sec_1042 transaction company now seeks to reelect s_corporation status sec_1362 provides that an election under sec_1362 may be terminated by revocation sec_1362 provides that if a small_business_corporation has made an election under sec_1362 and if such election has been terminated under sec_1362 such corporation and any successor_corporation shall not be eligible to make an election under sec_1362 for any taxable_year before its fifth taxable_year for which such termination is effective unless the secretary consents to such election sec_1_1362-5 provides that the commissioner may permit a corporation to make a new election before the five year period expires the corporation has the burden of establishing that under the relevant facts and circumstances the - commissioner should consent to a new election the fact that more than percent of the stock in the corporation is owned by persons who did not own any stock in the corporation on the date of the termination tends to establish that consent should be granted in the absence of this fact consent ordinarily is denied unless the corporation shows that the event causing the termination was not reasonably within the control of the corporation or shareholders having a substantial interest in the corporation and was not part of a plan on the part of the corporation or of such shareholders to terminate the election while the sbjpa amended sec_1361 to allow esops to be shareholders of s_corporations it prohibited s_corporation shareholders from selling their stock to an esop and deferring the gain in a sec_1042 transaction to allow company to terminate plr-108495-99 its s_corporation_election immediately have its shareholders engage in a sec_1042 transaction and then subsequently reelect s_corporation status before the expiration of the five year waiting_period under sec_1362 would contravene the applicable statutes and be contrary to congressional intent even though the esop owns more than percent of company company has not met its burden under the facts and circumstances in this case of establishing that the commissioner should consent to the new election conclusion we deny company's request to reelect s_corporation status under sec_1362 before the expiration of the five year statutory waiting_period also because company is currently prohibited under sec_1362 from electing s_corporation status it is also prohibited from becoming a qualified_subchapter_s_subsidiary under sec_1361 during the same period this ruling is based solely on the above mentioned facts we express no opinion on the validity of either company's original s election or on the selling shareholders’ sec_1042 election pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours eon cee william p o'shea chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes - lj
